Mr. Justice Audrey
delivered the opinion of the court.
This is an appeal from an order approving a memorandum of costs. The defendant in this case was adjudged to-pay to the plaintiff $850 as damages, and costs. "When the-*709judgment had become final upon its being affirmed by tbis Supreme Court (Torres v. Diaz, 45 P.R.R. 21), tbe plaintiff filed in tbe lower court bis memorandum of costs which included several items totalling $29.75 and another item of $400 for attorney’s fees, in all $429.75. Tbe defendant opposed tbis memorandum only as to tbe amount claimed for attorney’s fees, on tbe ground that it was excessive, but tbe lower court approved that item and tbe entire memorandum.
In support of tbis appeal, tbe appellant says that tbe award of $400 for attorney’s fees is excessive in relation to the degree of obstinacy charged against him, to the amount involved, and to tbe nature of. tbe suit.
Tbe plaintiff alleged in bis complaint that while driving in bis automobile along a highway be came up to tbe truck of tbe defendant, both cars going in tbe same direction; that be blew bis born to pass and when the chauffeur of the truck motioned to him that be could pass be started to do so parallel to him, and that then tbe truck swerved toward tbe left thereby causing tbe plaintiff’s car to go into tbe ditch and to suffer serious damage. The defendant was not traveling in bis truck and answered that bis vehicle bad not -collided with tbe automobile. That was tbe only fundamental controversy between tbe parties. It was a question of fact and a very simple one, as is shown by tbe opinion serving as a basis for tbe judgment which decided the case. There was a conflict in tbe evidence on that point and the lower court decided su'cb conflict in favor of tbe plaintiff, with the consequent legal result, which offered no difficulty, of rendering a judgment for tbe plaintiff granting him tbe entire amount claimed, with costs.
In view of tbe above facts, we are of the opinion that tbe amount of $400 for attorney’s fees fixed by tbe lower court is excessive, regard being bad for tbe nature of tbe controversy, tbe amount involved, and tbe fact that tbe defendant had to base bis defense on the information supplied by bis chauffeur. In similar cases we have reduced *710tlie amount of attorney’s fees. Rosa v. Díaz et al., 33 P.R.R. 192; Besosa v. Norwich Union F. Ins. Soc., 36 P.R.R.. 150. We believe that the sum of $200 for attorney’s fees is a reasonable amount to be paid in the instant case.
The decision appealed from should be modified as to the amount of attorney’s fees, which should be fixed at $200, and the total costs at $229.75, and, as thus modified, the order is affirmed.